Citation Nr: 0835532	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2008, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Right ear hearing impairment was found on the service 
entrance examination; it permanently increased in severity as 
a result of service; the veteran currently has right ear 
hearing loss disability.

2.  Left ear hearing loss disability was not present in 
service and is not etiologically related to service.

3.  Tinnitus was not present in service and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.306, 3.385 (2007).

2.  Left ear hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

With respect to the right ear hearing loss claim, the record 
reflects that the veteran has been provided all required 
notice.  In addition, the evidence currently of record is 
sufficient to substantiate this claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2007).

With respect to the other claims, the record reflects that 
the RO provided the veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date and disability-rating elements of the claims, by letter 
mailed in September 2006, prior to the initial adjudication 
of the claims.  

The record also reflects that service and post-service 
medical records have been obtained and that the veteran has 
been afforded an appropriate VA examination.  At the 
veteran's February 2008 Travel Board hearing, the undersigned 
Veterans Law Judge decided to hold the record open for the 60 
days requested by the veteran for the purpose of obtaining 
and submitting medical nexus evidence.  No such evidence was 
ever forthcoming.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate either of the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet.  
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.







Analysis

Right Ear Hearing Loss Disability

According to testimony the veteran presented at the February 
2008 Travel Board hearing as well as statements of record, he 
contends that he was exposed to loud noise during the 
performance of his duties as an Aircrew Life Support 
Specialist, which required him to spend time on the flight 
line.  He worked approximately six hours a day, five days a 
week loading parachutes, life rafts, and flight survival kits 
into U.S. Air Force planes preparing for takeoff.  He did not 
wear ear protection at all times because there were not 
enough ear protective headgear devices to outfit all the 
personnel on the flight line at any one time.  After service, 
in his occupation, where he worked in a file room or in a 
clinical laboratory, he was not exposed to industrial noise, 
gunfire, or other loud noises.

In addition to the veteran's DD Form 214, the claims folder 
includes service personnel records showing that he worked 
with aircrew protective equipment and life support equipment 
in a manner that does not contradict his testimony.

Service medical records include pertinent audiometric test 
results at the November 1971 enlistment examination and the 
April 1975 separation examination.  The November 2006 VA 
audiological examiner who reviewed these records concluded 
that the veteran had documented right ear hearing loss at 
entrance, citing 35 decibels at 4000 Hz, which hearing loss, 
the examiner furthermore stated, had progressed at separation 
to moderate hearing loss (50 decibels) at 4000 Hz and severe 
hearing loss (75 decibels) at 6000 Hz.  The VA examiner 
opined that this showed a further decline in the veteran's 
pre-existing hearing loss as a result of active service.  She 
reiterated that his active service appeared to have 
contributed to a further decline in his pre-existing right-
sided hearing loss.

The post-service evidence includes VA treatment records and 
the aforementioned November 2006 VA examination report.  The 
VA examiner diagnosed mild to profound right ear 
sensorineural hearing loss.  The audiogram from the VA 
audiologist's report dated in November 2006 shows that the 
auditory thresholds in the frequencies 2000, 3000, and 4000 
Hertz clearly exceed 40 decibels in the veteran's right ear 
(45, 75, and 90 decibels, respectively), and the veteran's 
right ear speech recognition score is 68.  

In sum, service medical records show that the pre-existing 
right ear hearing impairment increased during service, the 
post-service medical evidence shows that the veteran 
currently has hearing loss disability in the right ear, and 
it includes a medical opinion supporting the proposition that 
the right ear hearing impairment was aggravated by service.  
There is no contrary medical opinion of record.  Accordingly, 
service connection for right ear hearing loss disability on 
the basis of aggravation is in order.

Left Ear Hearing Loss Disability and Tinnitus

The veteran seeks to establish service connection for a left 
ear hearing loss disability and tinnitus.

Service medical records document no treatment for or 
complaint, finding, or diagnosis of left ear hearing loss 
disability.  The veteran's April 1975 separation examination 
showed normal hearing for purposes of applying the laws 
administered by VA.  See 38 C.F.R. § 3.385.  A November 2006 
audiogram establishes the presence of left ear hearing loss 
disability; however, the VA examiner concluded that the 
veteran's left ear hearing loss was not related to active 
service.  There is no contrary medical opinion of record.  
Accordingly, the Board must conclude that service connection 
is not warranted for the veteran's left ear hearing loss 
disability.

The service medical records are also negative for evidence of 
tinnitus.  On VA audiological examination in November 2006, 
the veteran complained of a non-constant but recurrent 
tinnitus located in the right ear that occurs 2-3 times a 
week and persists for minutes.  He reported that it had been 
present for 8-9 years.  The examiner diagnosed tinnitus but 
opined that the veteran's right-sided tinnitus was less than 
likely to be related to active service as it was unilateral, 
present only in the ear that had had a pre-existing hearing 
loss at entrance, and had begun over 20 years after the 
veteran's active duty service ended.  This is the only 
competent medical evidence regarding the etiology of the 
veteran's tinnitus and it is unfavorable.  Accordingly, the 
Board must conclude that service connection is not warranted 
for the veteran's tinnitus.

In reaching these decisions, the Board has considered the 
veteran's statements and testimony.  However, as a lay 
person, he is not competent to render an opinion linking his 
tinnitus or left ear hearing loss disability to noise 
exposure in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to these claims because the preponderance of the 
evidence is against the claims.


ORDER

Service connection for a right ear hearing loss disability is 
granted.

Service connection for a left ear hearing loss disability is 
denied.

Service connection for tinnitus is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


